Exhibit 10.33
Hudson City Bancorp, Inc.
2006 Stock Incentive Plan
Performance-Based Restricted Stock Award Notice

         
 
                          -                    -                    
Name of Award Recipient
      Social Security Number

 
Street Address

                 
 
City
     
 
State      
 
ZIP Code

This Performance-Based Restricted Stock Award Notice is intended to set forth
the terms and conditions on which a Performance-Based Restricted Stock Award has
been granted under the Hudson City Bancorp, Inc. 2006 Stock Incentive Plan. Set
forth below are the specific terms and conditions applicable to this
Performance-Based Restricted Stock Award. Attached as Exhibit A are its general
terms and conditions.

             
Performance-Based Restricted Stock Award
  (A)   (B)   (C)
Effective Date
           
Class of Shares*
  Common   Common   Common
No. of Awarded Shares*
           
Type of Award (DRS, Escrow or Legended Certificate)
           
Performance Conditions*
  See Appendix B to Exhibit A   See Appendix B to Exhibit A   See Appendix B to
Exhibit A
Vesting Date*
  1/23/2010   1/23/2011   1/23/1012
Transfer Restriction Date*
  1/23/2012   1/23/2012   1/23/2012

 

*   Subject to adjustment as provided in the Plan and Exhibit A.

By signing where indicated below, Hudson City Bancorp, Inc. (the “Company”)
grants this Performance-Based Restricted Stock Award upon the specified terms
and conditions, and the Award Recipient acknowledges receipt of this
Performance-Based Restricted Stock Award Notice, including Exhibit A, and agrees
to observe and be bound by the terms and conditions set forth herein.

                  Hudson City Bancorp, Inc.       Award Recipient    
 
               
By
               
 
               
 
  Name       Print Name:    
 
  Title:            

Instructions: This Performance-Based Restricted Stock Award Notice should be
completed by or on behalf of the Compensation Committee. Any blank space
intentionally left blank should be crossed out. A Performance-Based Restricted
Stock Award consists of shares granted with uniform terms and conditions. Where
shares granted under a Performance-Based Restricted Stock Award are awarded on
the same date with varying terms and conditions (for example, varying vesting
dates), the awards should be recorded as a series of grants each with its own
uniform terms and conditions.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
Performance-Based Restricted Stock Award Notice
General Terms and Conditions
     Section 1. Size and Type of Award. The shares of Common Stock, par value
$.01 per share, of Hudson City Bancorp, Inc. (“Shares”) covered by this
Performance-Based Restricted Stock Award (“Awarded Shares”) are listed on the
Performance-Based Restricted Stock Award Notice. The Performance-Based
Restricted Stock Award Notice designates the Awarded Shares as either “Escrow”
or “Legended Certificate” or “DRS.”
     (a) Legended Certificate. If your Awarded Shares are designated “Legended
Certificate,” a stock certificate evidencing the Awarded Shares will be issued
in your name and held in escrow by the Committee or its designee (“Plan
Trustee”). The stock certificate will bear a legend indicating that it is
subject to all of the terms and conditions of this Performance-Based Restricted
Stock Award Notice and the Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
(“Plan”).
     (b) Escrow. If your Awarded Shares are designated “Escrow,” the Awarded
Shares will be held in the name of the Plan Trustee on a pooled basis with other
Awarded Shares that have been designated “Escrow.” You will not be permitted to
elect to be taxed currently on the Fair Market Value of the Awarded Shares and
instead will be subject to income tax on the Awarded Shares as and when they
become vested.
     (c) DRS. If your Awarded Shares are designated “DRS,” your Awarded Shares
are evidenced by a book entry on the Company’s stock transfer records maintained
by its transfer agent’s in a direct registration system. The book entry will
include a notation indicating that it is subject to all of the terms and
conditions of this Performance-Based Restricted Stock Award Notice and the
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan (“Plan”).
     Section 2. Vesting and Transfer Restrictions.
     (a) Vesting Dates. The Vesting Dates for your Awarded Shares are specified
on the Performance-Based Restricted Stock Award Notice. On each Vesting Date,
you will obtain nonforfeitable ownership of the Awarded Shares that vest on that
Vesting Date.
     (b) Vesting Conditions Your Awarded Shares will be vested if and when you
have satisfied BOTH of the following conditions:
     (i) You must remain in the continuous service of the Company, Hudson City
Savings Bank or an affiliate of the Company by which you are employed (your
“Employer”) through the Vesting Date shown in this Performance-Based Restricted
Stock Agreement (“Service Conditions”).
     (ii) Any Performance Condition(s) specified in this Performance-Based
Restricted Stock Agreement must be met as of end of the respective Performance
Measurement Period(s) (“Performance Conditions”).
As a general rule, if you have satisfied BOTH the Service Conditions and the
Performance Conditions, your right to the Awarded Shares will be nonforfeitable.
     (c) Accelerated Vesting. Your Awarded Shares that have not previously
vested and that are scheduled to vest during the six-month period beginning on
the date of your termination of service due to your death or Disability (as
defined in the Plan), will become fully and immediately vested, without any
further action on your part, upon your death or Disability before your
termination of service with the Company. In addition, in the event of a Change
in Control (as defined in the Plan) followed by your discharge without Cause (as
defined in the Plan) or your resignation with Good Reason, your Awarded Shares
will be fully and immediately vested on the date your employment with your
Employer terminates. You will be considered to have Good Reason for a voluntary
resignation if the effective date of resignation occurs within ninety (90) days
after any of the following: (a) the failure of your Employer (whether by act or
omission of its Board of Directors, or otherwise) to appoint or re-appoint or
elect or re-elect you to the position(s) which you held immediately prior to the
Change in Control (other than to any such position as an officer of its Board of
Directors), or to a more senior office; (b) if you are or become a member of the
Board of Directors of your Employer, the failure of the shareholders (whether in
an election in which you stand as a nominee or in an election where you are not
a nominee) to elect or re-elect you to membership at the expiration of your term
of membership, unless such failure is a result of your refusal to stand for
election; (c) a material failure by your Employer, whether by amendment of its
certificate of incorporation or organization, by-laws, action of its Board of
Directors or otherwise, to vest in you the functions, duties, or
responsibilities prescribed in an employment or retention agreement (other than
such functions, duties or responsibilities associated with a position as an
officer of the Board of Directors); provided that you shall have

Page 1 of 3



--------------------------------------------------------------------------------



 



given notice of such failure to the Company and your Employer and your Employer
has not fully cured such failure within thirty (30) days after such notice is
deemed given; (d) any reduction of your rate of base salary in effect from time
to time, whether or not material, or any failure (other than due to reasonable
administrative error that is cured promptly upon notice) to pay any portion of
your compensation as and when due; (e) any change in the terms and conditions of
any compensation or benefit program in which you participate which, either
individually or together with other changes, has a material adverse effect on
the aggregate value of your total compensation package, disregarding for this
purpose any change that results from an across-the-board reduction that affects
all similarly situated employees in a similar manner; provided that you shall
have given notice of such material adverse effect to the Company and your
Employer, and your Employer has not fully cured such failure within thirty
(30) days after such notice is deemed given; (f) any material breach by your
Employer of any material term, condition or covenant contained in an employment
or retention agreement; provided that you shall have given notice of such
material breach to the Company and your Employer, and your Employer has not
fully cured such failure within thirty (30) days after such notice is deemed
given; or (g) a change in your principal place of employment, without your
consent, to a place that is not the principal executive office of your Employer
or a relocation of your Employer’s principal executive office to a location that
is both more than twenty-five (25) miles away from your principal residence and
more than twenty-five (25) miles away from the location of your Employer’s
principal executive office on the date of the Change in Control; or (h) if you
are the Chief Executive Officer of the Company immediately prior to the Change
in Control, any event or series of events that results in your ceasing to be the
Chief Executive Officer (or most senior executive officer, however denominated)
of a successor company (I) whose common equity securities are traded on a
national securities exchange and (II) that is the owner of 100% of the
outstanding common stock of Hudson City Savings Bank or its successor and
(III) that is not controlled (within the meaning of the federal Change in Bank
Control Act) by any other person or entity. You do not have to satisfy any
Performance Conditions to qualify for accelerated vesting.
     (d) Forfeitures. If you terminate service with the Company prior to a
Vesting Date, or if any applicable Performance Conditions are not met as of the
end of their respective Performance Measurement Periods, you will forfeit any
Awarded Shares that are scheduled to vest on that Vesting Date, except to the
extent the accelerated vesting provisions apply. When you forfeit Awarded
Shares, all of your interest in the Awarded Shares will be canceled without
consideration (other than a refund in an amount equal to the lesser of the
amount (if any) you paid for the Awarded Shares being forfeited and the Fair
Market Value of such Awarded Shares on the date of forfeiture) and any stock
certificate or other evidence of ownership must be returned to the Plan Trustee
to be used for future awards to others. You agree to take any action and execute
and deliver any document that the Company requests to effect the return of your
unvested Awarded Shares. In the event you do not cooperate with the Company in
this regard, you hereby appoint and designate the Company as your
attorney-in-fact for the purpose of taking any action and signing any document,
in your name, which the Company determines is necessary to enforce the
forfeiture.
     (e) Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or Hudson City Savings Bank.
     (f) Transfer Restrictions.
     (i) Unvested Shares. Until your Awarded Shares have vested, you may not
sell, transfer, assign, pledge, hypothecate, give away or in any other manner
dispose of the Awarded Shares, any portion thereof or any interest therein.
     (ii) Vested Shares. After your Awarded Shares have vested, you generally
may not sell, transfer, assign, pledge, hypothecate, give away or in any other
manner dispose of the Awarded Shares, any portion thereof or any interest
therein prior to the Transfer Restriction Date. Prior to the Transfer
Restriction Date, you may, however, with the approval of the Committee, give
vested Awarded Shares to a Family Member. Shares given to a Family Member may
not be further transferred prior to the Transfer Restriction Date other than by
will or the laws of descent and distribution.
     (iii) Beneficiaries. If your Awarded Shares are designated “Escrow”, you
may designate a Beneficiary to receive any Awarded Shares that vest on account
of your death. To name a Beneficiary, complete the attached Appendix A and file
it with the Corporate Secretary of Hudson City Bancorp, Inc.
     (iv) Testamentary Transfers. If your Awarded Shares are in the form of
Legended Certificate or DRS, they may be transferred upon your death by will or
the laws of descent and distribution.
     Section 3 . Dividends. If your Awarded Shares are in the form of Legended
Certificates or DRS, any dividends declared by the Company with a record date
that is after the Effective Date specified in the Performance-Based Restricted
Stock Award Notice will be paid in the same manner as for other shareholders. If
your Awarded Shares are designated “Escrow,” you will receive the dividends on
an unrestricted basis, but they will be paid to you by, and will be taxable in
the same manner as other compensation paid to you by, the Company. By signing
this Performance-Based Restricted Stock Award Notice and accepting its terms,
you direct the

Page 2 of 3



--------------------------------------------------------------------------------



 



Plan Trustee to remit to the Company for payment to you any dividends that may
be received as the record holder of your unvested Awarded Shares. Stock
dividends will be added to adminsiterested in the same manner as other Awarded
Shares.
     Section 4. Voting Rights. You shall have the right to control all voting
rights relating to all unvested Awarded Shares. If your Awarded Shares are
Legended Certificates or DRS, you will receive proxy materials for voting in the
same manner as other shareholders with Shares in brokerage accounts. If your
unvested Awarded Shares are held by the Plan Trustee, the Plan Trustee will ask
you for voting directions and will follow your directions in voting your
unvested Awarded Shares.
     Section 5. Taxes. The Company, in its discretion, may require that funds
needed to satisfy minimum required federal, state and local income and payroll
tax withholding be obtained by disposition to the Company, on the Vesting Date,
of vested Awarded Shares having a Fair Market Value equal to the amount of tax
required to be withheld.
     Section 6. Notices. Any communication required or permitted to be given
under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party:
     If to the Company:
Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey 07652
Attention: Corporate Secretary
     If to the Recipient, to the Recipient’s address as shown in the Company’s
records.
     Section 7. Successors and Assigns. This Performance-Based Restricted Stock
Award Notice shall inure to the benefit of and shall be binding upon the Company
and you and the Company’s and your respective heirs, successors and assigns.
     Section 8. Construction of Language. Whenever appropriate in the
Performance-Based Restricted Stock Award Notice, words used in the singular may
be read in the plural, words used in the plural may be read in the singular, and
words importing the masculine gender may be read as referring equally to the
feminine or the neuter. Any reference to a section shall be a reference to a
section of this Performance-Based Restricted Stock Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan, as amended from
time to time.
     Section 9. Governing Law. This Performance-Based Restricted Stock Award
Notice shall be construed, administered and enforced according to the laws of
the State of New Jersey without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by the federal law.
The federal and state courts located in Bergen County, New Jersey shall have
exclusive jurisdiction over any claim, action, complaint or lawsuit brought
under the terms of the Plan. By accepting any Awarded Shares granted under this
Performance-Based Restricted Stock Award Notice, you, and any other person
claiming any rights under the Performance-Based Restricted Stock Award Notice,
agree to submit yourself or himself, and any such legal action as you or he
shall bring under the Plan, to the sole jurisdiction of such courts for the
adjudication and resolution of any such disputes.
     Section 10. Amendment. This Performance-Based Restricted Stock Award Notice
may be amended, in whole or in part and in any manner not inconsistent with the
provisions of the Plan, at any time and from time to time, by written agreement
between the Company and you. No such amendment, however, shall be effective
unless (a) it is designated as an amendment, (b) it refers expressly to this
Performance-Based Restricted Stock Award Notice and (c) if such amendment would
cause the Awarded Shares or any portion thereof to cease to be regarded as
qualified performance-based compensation for purposes of section 162(m) of the
Code, it specifically acknowledges such effect.
     Section 11. Plan Provisions Control. This Performance-Based Restricted
Stock Award Notice and the rights and obligations created hereunder shall be
subject to all of the terms and conditions of the Plan. In the event of any
conflict between the mandatory provisions of the Plan and the provisions of this
Performance-Based Restricted Stock Award Notice, the terms of the Plan, which
are incorporated herein by reference, shall control. In the event of any
conflict between the non-mandatory provisions of the Plan and the provisions of
this Performance-Based Restricted Stock Award Agreement, the provisions of this
Performance-Based Restricted Stock Award Agreement shall control. By signing
this Performance-Based Restricted Stock Award Notice, you acknowledge receipt of
a copy of the Plan. You acknowledge that you may not and will not rely on any
statement of account or other communication or document issued in connection
with the Plan other than the Plan, this Performance-Based Restricted Stock Award
Notice, and any document signed by an authorized representative of the Company
that is designated as an amendment of the Plan or this Performance-Based
Restricted Stock Award Notice.

Page 3 of 3



--------------------------------------------------------------------------------



 



(FORM) [y76995y7699501.gif]

Appendix A to Performance-Based Restricted Stock Award Notice Hudson City
Bancorp, Inc. 2006 Stock Incentive Plan Beneficiary Designation Form —
Performance-Based Restricted Stock Award GENERAL INFORMATION Use this form to
designate the Beneficiary(ies) who may receive Performance-Based Restricted
Stock Awards that become vested at your death. Name of Person Making Designation
Social Security Number ___—___—___ BENEFICIARY DESIGNATION Complete sections A
and B. If no percentage of shares is specified, each Beneficiary in the same
class (primary or contingent) shall have an equal share. If any designated
Beneficiary predeceases you, the shares of each remaining Beneficiary in the
same class (primary or contingent) shall be increased proportionately. A.
PRIMARY BENEFICIARY(IES). I hereby designate the following person as my primary
Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death as to all outstanding Awarded Shares:
Name Address Relationship Birthdate Share % % % Total = 100% B. CONTINGENT
BENEFICIARY(IES). I hereby designate the following person(s) as my contingent
Beneficiary(ies) under the Plan to receive benefits only if all of my primary
Beneficiaries should predecease me, reserving the right to change or revoke this
designation at any time prior to my death as to all outstanding Awarded Shares:
Name Address Relationship Birthdate Share % % % Total = 100% S I G N H E R E I
understand that this Beneficiary Designation shall be effective only if properly
completed and received by the Corporate Secretary of Hudson City Bancorp, Inc.
prior to my death, and that it is subject to all of the terms and conditions of
the Plan. I also understand that an effective Beneficiary designation revokes my
prior designation(s) with respect to all outstanding Performance-Based
Restricted Stock Awards. Your Signature            Date Internal Use Only This
Beneficiary Designation was received by the Corporate Secretary of Hudson City
Bancorp, Inc. on the date indicated. By Authorized Signature            Date
Comments

 



--------------------------------------------------------------------------------



 



Appendix B to Performance-Based Restricted Stock Award Notice
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
Performance Vesting Conditions
     1. Performance Measurement Period. The Performance Measurement Period shall
be the 12-month period beginning January 1, 2009 and ending December 31, 2009.
     2. Performance Condition. The average quarterly efficiency ratio of the
Company for the Performance Measurement Period must be below 29 percent. This
ratio is determined by dividing total non-interest expense by the sum of net
interest income and total non-interest income. This calculation will be made
based on generally accepted accounting principles as applied in the preparation
of the Company’s financial statements at January 1, 2009. The Committee will
adjust this measure to prevent the enlargement or dilution of rights in such
events and in such manner as is permitted under Internal Revenue Code section
162(m) and the regulations thereunder without causing the awards to fail to be
regarded as “qualified performance-based compensation.”

 